Title: To Thomas Jefferson from George Jefferson, 17 June 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 17th. June 1799.

I find since closing my letter that I have omitted to inform that Anderson Rowe has never yet brought down the Hhd: of Tobo. you mention—he called when he was last down & informed us that he would bring it the next trip—but we find there is no kind of confidence to be placed in him—he brought us a manifest which we return to you—as you sent us one for the same Hhd:—W. Johnston did not bring a manifest. I must therefore get the favor of you to send one-it is for Hhd: No. 7–128–1316.

YoursGeo. Jefferson

